Citation Nr: 1013981	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  03-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and depression.  

2.  Entitlement to service connection for sleep problems and 
fatigue, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for muscle and joint 
aches, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for sinusitis, to 
include as due to undiagnosed illness.  

6.  Entitlement to an initial rating in excess of 0 percent 
for acid peptic disease with reflux symptoms.  

7.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
August 1991 and from December 1992 to January 1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a travel Board hearing in June 2004.  A 
transcript of the hearing has been associated with the claims 
file.  The Board notes that the Veteran clarified at the 
hearing that he is seeking service connection for an acquired 
psychiatric disorder, to include PTSD and depression.  
Transcript at 24 (2004).  Thus, the issue is listed 
accordingly on the title page.  

The issues of entitlement to service connection for sinusitis 
and headaches, to include as due to undiagnosed illness, 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  There is competent evidence tending to establish that 
PTSD is attributable to active service.  

3.  The competent and probative evidence does not establish a 
separately identifiable chronic disability manifested by 
sleep impairment and fatigue.  

4.  The competent and probative evidence does not establish a 
separately identifiable chronic disability manifested by 
muscle and joint aches.  

5.  Acid peptic disease with reflux symptoms is manifested by 
no more than symptoms such as epigastric pain and of less 
severity than the degree of impairment of health reflected in 
the criteria required for a 30 percent rating.  

6.  Lumbar strain is no more than moderate.  The competent 
and probative evidence does not establish actual, or the 
functional equivalent of, severe limitation of motion the 
spine, or a severe degree of impairment characterized by 
recurring attacks with intermittent relief, or with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Forward flexion of the thoracolumbar spine is not 30 degrees 
or less, the entire thoracolumbar spine is not favorably 
ankylosed, and the Veteran does not have incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months due to lumbar strain.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

2.  Chronic disability manifested by sleep impairment and 
fatigue was not incurred or aggravated in active service, and 
may not be presumed to be due to undiagnosed illness incurred 
during Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

3.  Chronic disability manifested by muscle and joint aches 
was not incurred or aggravated in active service, and may not 
be presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).

4.  The criteria for a 10 percent evaluation for acid peptic 
disease with reflux symptoms have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic 
Code 7346 (2009).

5.  The criteria for a rating in excess of 20 percent for 
lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective September 23, 2002), 5292, 
5295, (2003), Diagnostic Codes 5237-5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2002 and August 2005 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Notice in this regard was 
sent in September 2009.  

In regard to the lumbar spine and acid peptic disease with 
reflux symptoms the claimant is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted in regard to these issues was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In the claimant's notice of disagreement, the Veteran took 
issue with the initial 20 percent assigned for lumbar strain 
and the initial 0 percent assigned for acid peptic disease 
with reflux symptoms and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a statement of the case which contained, in pertinent part, 
the relevant criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427, 439-444 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the Court found that the evidence established 
that the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)  
See also Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations, to include in August 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected lumbar strain or 
acid peptic disease with reflux symptoms since the claimant 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the Veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  38 C.F.R. § 3.317.

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this 
section, VA will pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, 
provided that such disability:

(i) Became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2011; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
(2)(i) For purposes of this section, a qualifying 
chronic disability means a chronic disability 
resulting from any of the following (or any 
combination of the following):

(A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses 
that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) 
Irritable bowel syndrome; or (4) Any other illness 
that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 
1117(d) warrants a presumption of service-
connection.

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.

(4) For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities 
that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became 
manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section shall 
be considered service connected for purposes of all 
laws of the United States.

(b) For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, 
but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) 
Headache (4) Muscle pain (5) Joint pain (6) 
Neurologic signs and symptoms (7) Neuropsychological 
signs or symptoms (8) Signs or symptoms involving 
the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms 
(11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this 
section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

2) If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service 
in the Southwest Asia theater of operations during 
the Persian Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

Adjudication of a veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds that there has been substantial 
compliance with the Board's July 2005 remand.  The requested 
development was accomplished to the extent possible and the 
claims were readjudicated.  Thus, the Board proceeds to a 
determination.  

Psychiatric Disorder, to include PTSD and Depression

The Veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD and depression, as a result of 
service, to include service in Bosnia and in the Persian 
Gulf.  Having reviewed the record, the Board finds that the 
evidence is in relative equipoise, and thus, a finding in 
favor of service connection for PTSD is supportable.

Initially, the Board notes that while the August 2009 VA 
examination report refers to the Veteran as a "combat" 
veteran, noting intense combat during service as a machine 
gunner and having killed the enemy in the Persian Gulf, his 
DD Form 214 shows his military occupational specialty (MOS) 
was motor transport.  In addition, while the service records 
reflect service in the Southwest Asia theatre of operations, 
to include participation in Operation Desert Shield/Desert 
Storm during service in Saudi Arabia and Kuwait, from 
November 1990 to July 1991, as well as service in Bosnia from 
December 1995 to September 1996, a June 2002 rating decision 
reflects the AOJ's determination that the Veteran did not 
engage in combat with the enemy via notation of combat code 
"1."  The Board notes that while a noncombat veteran's 
claimed stressors must be corroborated, corroboration of 
every detail, including the veteran's personal participation, 
is not required.  Rather, the veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

A January 2002 VA record notes PTSD, and an October 2002 
record reflects symptoms to include nightmares, sleep 
disturbance, anger, isolation and a sense of a foreshortened 
future.  The August 2009 VA examination report notes the 
Veteran's report of having witnessed fellow servicemen 
wounded in combat, to include having seen legs that had been 
blown off, as well as having seen civilians, to include women 
and children, blown up by unexpected ordinance.  In addition, 
the Veteran reported having seen children blown up by land 
mines in Bosnia, and that he was often shot at in association 
with having had to clear the demilitarized zone (DMZ) of 
weapons from warring parties.  The August 2009 examiner 
diagnosed chronic PTSD based on stressors noted to include 
prolonged combat exposure during service in the Persian Gulf 
and Bosnia, during which he witnessed atrocities and 
causalities, with ongoing intrusive memories, nightmares and 
anxiety episodes.  No pretrauma risk factors or 
characteristics were noted to have rendered the Veteran 
vulnerable to developing PTSD subsequent to the in-service 
trauma exposure.  

In this case, the Board finds that a finding in favor of 
service connection for PTSD is supportable.  The August 2009 
VA examination report is adequate for making a determination 
in this case.  In diagnosing of PTSD based on in-service 
stressors, the examiner reviewed the claims file and reported 
detailed findings based on reliable principles, and the 
report is not inconsistent with the record, to include the 
service records.  

The Board finds that the evidence tends to establish that the 
Veteran's claimed stressors are related to his fear 
associated with exposure to hostile forces during service in 
the Persian Gulf and/or Bosnia.  The August 2009 VA 
psychiatrist has confirmed that the claimed stressor(s) is 
adequate to support a diagnosis of PTSD, that the claimed 
stressor(s) is consistent with the places, types, and 
circumstances of the Veteran's service, and that the 
Veteran's symptoms are related to the claimed stressor(s).  
38 U.S.C.A. § 1154(a).  Thus, service connection for PTSD is 
warranted.  

Sleep Problems and Fatigue and Muscle and Joint Aches, Due to 
an Undiagnosed Illness

With regard to muscle and joint aches, and fatigue and sleep 
difficulty, essentially, the Veteran asserts that he has 
disabilities manifested by symptoms of muscle and joint 
aches, and sleep problems and fatigue, that are related to 
his military service, to include service in the Persian Gulf 
as manifestations of undiagnosed illness.  The Board notes 
that the Veteran had two periods of active duty.  The first 
period of active service, service personnel records verify 
service in the Persian Gulf War, and that he was stationed in 
Southwest Asia.  Accordingly, the Board concludes that the 
Veteran meets the definition of "Persian Gulf Veteran."  
While only the first period of service is relevant to the 
provisions relating to undiagnosed illness, the Board has 
considered both periods of service in making a determination 
in regard to the issues.  

The Veteran testified to having been exposed to smoke and oil 
during service in the Persian Gulf, Transcript at 4 (2004), 
service personnel records note transportation of hazardous 
chemicals in association with his MOS, and in an undated 
National Guard record, the Veteran noted that he had been 
exposed to large quantities of smoke and dust during service 
in the Southwest theatre of operations.  The Board notes that 
while service connection may be warranted for "medically 
unexplained chronic multisymptom illness," such as chronic 
fatigue, neurologic signs and symptoms, and sleep 
disturbances, in this case, the competent evidence does not 
establish that the Veteran's complaints in regard to muscle 
and joint pain, and sleep difficulty and fatigue result in a 
separately identifiable chronic disability.  Thus, the Board 
finds that the Veteran does not have disabilities manifested 
by either sleep difficulty and fatigue, and/or muscle and 
joint aches due to an undiagnosed illness - or that are 
related to in-service disease or injury.  Accordingly, 
service connection for these claimed disabilities is not 
warranted.  

The Board notes that while the Veteran indicated that he has 
had joint pain in the relevant areas since separation, 
Transcript at 16-17 (2004), and to the extent that it has 
been claimed as a result of service in the Persian Gulf 
during the first period of service, service treatment records 
are negative for relevant complaints and the August 2009 VA 
Gulf War examination report reflects the Veteran's report of 
having had no treatment for the claimed disorders during 
service.  In addition, a March 1992 Medical Prescreening Form 
notes reflects that he denied impairment of the legs and 
denied difficulty standing, and no other medical problems 
were noted.  The separation examination report, dated in 
October 1996, shows that the musculoskeletal system and the 
upper and lower extremities were normal and on the 
accompanying medical history, he denied having or having had 
cramps in his legs, arthritis, a painful or "trick" 
shoulder or elbow, and a "trick" or locked knee.  

The Board notes that while a March 2001 private record 
reflects complaints of occasional pain in left 
armpit/forearm, occasional swelling of the hands and swelling 
of the wrist joints, an April 2001 record reflects a sudden 
onset of left arm and forearm pain in association with 
lifting weights.  In addition, while complaints of myalgia 
were noted in October 2001, the proximal and distal joints 
were reported to be normal, with normal strength and tone 
noted in records dated in October 2001 and January 2002, and 
the November 2002 VA examination report notes no muscle 
wasting.  Further, while the November 2002 VA examination 
report notes a history of a tremor affecting his legs, the 
examiner reported that there was no evidence of a tremor 
involving the legs.  The Board notes that a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Regardless, the competent evidence 
does not establish a separately identifiable chronic 
disability manifested by muscle and joint aches and pains.  

The April 2002 VA examiner reported that the Veteran's 
complaints of joint pain and popping involved both shoulders, 
both knees, and both ankles, with no small joint involvement, 
noting that the Veteran specifically excluded the elbows, and 
that while the Veteran had undergone hip x-ray examination 
which showed some narrowing of the acetabular joint space, 
the Veteran's complaints did not pertain to the hips.  No 
swelling of the joints was noted and the only muscles that 
were noted to ache were both anterior sides, and x-ray 
examination of the knees was noted to be normal.  

The examiner concluded that the Veteran did not have a 
pattern of diffuse aches and muscle aches such as he might 
have with a systemic connective tissue disorder or an 
interconnected problem of some diffuse joint process.  
Rather, the specific joint pain was much more suggestive of a 
mechanical joint problem.  The examiner added that the 
pattern described by the Veteran was not a pattern of 
undiagnosed illness manifested by joint aches, rather, one of 
bilateral shoulder pain consistent with shoulder strains and 
bilateral knee pains, noted to possibly represent chronic 
strains versus tendinitis or even retropatellar pain 
syndrome.  The examiner emphasized that there was no pattern 
of diffuse muscle aches, noting only some aching in both 
anterior thighs.  The Board notes that the examiner 
attributed complaints of foot pain to a diagnosis of pes 
planus and the Veteran is not service-connected for pes 
planus.  

To the extent that a January 2001 record notes a possible 
appendicitis in association with complaints of right upper 
quadrant abdominal pain and the August 2009 VA examination 
report notes that right upper quadrant pain was 
"undiagnosed," the January 2003 VA examination notes that 
the abdomen was normal and no "CVA" tenderness was noted.  
For the reasons noted below, the Board has accorded more 
probative value to the August 2009 VA examiner's specific 
conclusion that the Veteran has no undiagnosed illness.  

In regard to the Veteran's complaints relating to sleep 
difficulty and fatigue, the Board notes that while the 
September 1996 separation examination report reflects the 
Veteran's complaints of having frequent trouble sleeping and 
night sweats since Desert Storm, a July 2001 private record 
notes no sleep difficulty.  The Board notes that while the 
August 2009 VA Gulf War examination report notes no systemic 
symptoms such as night sweats, the April 2002 VA examination 
report notes complaints of sleep impairment with profuse 
sweating.  Regardless, neither that finding, nor any other 
finding establishes a separately identifiable chronic 
disability manifested by sleep impairment and fatigue.  
Rather, the August 2009 VA PTSD examination report notes PTSD 
symptoms include sleep impairment, and while a separately 
identifiable disability is not established by the symptoms in 
this case, the relevant symptoms are for consideration in 
association with the evaluation assigned for PTSD following 
implementation of the grant of service connection for PTSD.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms.  As a 
layman, however, his opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record, positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 

1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  

In this case, the Board has accorded more probative value to 
the August 2009 VA Gulf War examination report and opinion, 
in which it was concluded that the Veteran does not have any 
undiagnosed illness.  The Board notes that the Court has held 
that a claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The critical question is whether the medical opinion 
is credible in light of all the evidence.  In that regard, 
the Board notes that the August 2009 VA Gulf War examination 
report is detailed and thorough, a rationale for the opinion 
was provided based on objective findings and reliable 
principles, and the opinion is not inconsistent with the 
record.  Moreover, in the facts presented here, the Board 
finds that the disabilities at issue are not ones in which a 
layperson is competent to provide diagnostic, etiological, or 
nexus evidence.  Hence, the Veteran's statements alone are 
insufficient upon which to grant the claims.  

In this case, the competent evidence does not establish that 
the Veteran's complaints in regard to muscle and joint pain 
and sleep difficulty and fatigue result in a separately 
identifiable chronic disability.  Thus, the Board finds that 
the Veteran does not have disability due to undiagnosed 
illness manifested by muscle and joint pain or sleep 
difficulty and fatigue or otherwise related to in-service 
disease or injury.  

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluation is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, will also be considered.  Hart v. Mansfield, 21 Vet 
App 505 (2007).  Where service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board finds that there has been substantial 
compliance with the July 2005 Board remand.  The additional 
development requested was accomplished, to the extent 
possible, the Veteran was afforded VA examinations, and the 
claims were readjudicated.  Thus, the Board is able to 
proceed with a decision.

Lumbar Strain

The Veteran filed his claim in November 2001 and the service-
connected lumbar strain has been rated under Diagnostic Code 
5295.  During the pendency of the Veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, 
VA promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments re-number the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001), 
limitation of motion of the lumbar spine is assigned a 10 
percent rating for slight limitation of motion, a 20 percent 
rating is assigned for moderate limitation of motion, and a 
maximum schedular rating of 40 percent is assigned for severe 
limitation of motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001), when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001), a 10 
percent rating is assigned for lumbar strain with 
characteristic pain on motion.  If there is lumbar strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in the standing position, a 20 
percent evaluation is in order.  A maximum schedular rating 
of 40 percent is awarded when lumbar strain is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The amended version of the rating criteria provides as 
follows:

Lumbar or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;
3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1):  to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbar or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

This matter stems from the appeal of the 20 percent 
evaluation assigned at the time service connection was 
granted in the June 2002 rating decision.  The Board 
concludes that the disability has not significantly changed 
and that a uniform rating is warranted.  See Fenderson v. 
Brown, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 
25 Vet. App. 505 (2007).  

The Veteran's lumbar strain has been assigned a 20 percent 
rating under Diagnostic Code 5295.  He asserts that a higher 
rating is warranted.

A determination as to the degree of impairment due to the 
Veteran's service-connected lumbar strain requires competent 
evidence.  While the Veteran is competent to report his 
symptoms, to include pain, as a lay person, his opinion alone 
is not sufficient upon which to base a determination as to 
the degree of impairment.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record, both positive and negative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Under the old rating criteria, a rating in excess of 20 
percent is not warranted under Diagnostic Code 5295.  The 
Board notes that while a May 2000 private record reflects a 
moderate degree of segmental motion in regard to the lumbar, 
thoracic and cervical spine, a December 2000 private record 
notes that the spine was normal.  In addition, while records, 
dated in October 2001 and January 2002, note a rotation 
malalignment and decreased range of motion in the lumbar 
spine, a normal gait and station were reported.  Regardless, 
neither those findings, nor the findings on VA examination in 
April 2002 establish severe lumbar strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Rather, the August 2009 VA spine examination report 
specifically notes no list, as well as normal posture, gait 
and head position, and symmetry in appearance was noted.  
Thus, the Board finds that the competent evidence does not 
establish that a rating in excess of 20 percent is warranted 
under Diagnostic Code 5295.

The Board also finds that a higher rating is not warranted 
under Diagnostic Code 5292, pertaining to limitation of 
motion of the lumbar spine.  The April 2002 VA examination 
report reflects flexion to 85 degrees and extension to 20 
degrees.  Lateral bending was to 30 degrees, right and left, 
and rotation was 60 degrees on the right and 40 degrees on 
the left.  The Board notes that while extension was to 
10 degrees on VA examination in August 2009, flexion was 0 to 
100 degrees, lateral flexion was 0 to 20 degrees on the right 
and left, and lateral rotation was 0 to15 degrees on the 
right and left.  In addition, in June 2002, only minimal 
changes in the lumbar spine were noted, and the August 2009 
VA examination report establishes that the severity of pain 
is moderate.  

The Board notes that the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In that regard, a 
July 2001 private record notes that the Veteran exercised, 
jogged and did boxing after work, and on VA examination in 
April 2002, it was noted that he was able to walk, heel walk, 
hop on either foot, and fully squat.  The Board notes that 
the April 2002 VA examination report reflects complaints of 
pain with standing/walking in association with foot pain, not 
the back.  Regardless, and while an onset of pain was noted 
with walking under one mile on VA examination in August 2009, 
the report of examination states that the Veteran was able to 
walk one to three miles, with notation of a normal posture, 
gait and head position.  Further, although additional 
limitation of motion was noted with repetitive motion, the 
Board finds that the competent evidence establishes that 
limitation of motion of the lumbar spine is not severe, even 
in consideration of any functional loss.  The competent 
evidence does not establish severe actual limitation of 
motion or the functional equivalent of, severe limitation of 
motion to warrant a higher rating under any relevant 
Diagnostic Code.

Additionally, the Board finds that a higher rating is not 
warranted under Diagnostic Code 5293.  The competent evidence 
does not establish severe disability, characterized by 
recurring attacks with intermittent relief, or pronounced 
disability due to intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
On VA examination in November 2002, motor strength was 5/5 
with good bulk and normal tone noted, reflexes were 3+ and 
symmetric, and no muscle wasting or atrophy was noted.  In 
addition, while complaints of radiating pain like an 
'electric shock' were noted on VA spine examination in August 
2009, no objective abnormalities of the thoracic 
sacrospinalis were reported, and the August 2009 Persian Gulf 
War examination report notes deep tendon reflexes were 
elicited.  

Furthermore, while complaints of constant, daily back pain 
were noted on VA spine examination in August 2009, only two 
days of missed work due to back pain were noted, the degree 
of pain was noted to be moderate, and x-ray examination of 
the lumbar spine was normal.  The Board notes that the 20 
percent rating assigned contemplates flare ups to include 
loss of time from exacerbations.  38 C.F.R. § 4.1 (2009).  

Finally, while complaints of right leg pain up to the lower 
back area in November 1995 were attributed to lumbar muscle 
spasm, normal strength and tone were noted in October 2001 
and January 2002.  The April 2002 VA examination notes 
straight leg raising was only very weakly positive and the 
examiner specifically reported no sciatic radiation.  In 
addition, on VA Persian Gulf War examination in August 2009, 
deep tendon reflexes were noted to have been elicited.  The 
Board notes that a neurologic evaluation two weeks earlier 
was noted to have pertained to facial hemi-numbness, and 
while there is reference to a pinched nerve in the neck, all 
studies were noted to be normal.  

In this case, the competent and probative evidence does not 
establish the lumbar strain is severe, characterized by 
recurring attacks with intermittent relief or pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Thus, a higher rating 
is not warranted under Diagnostic Code 5293.  

In considering the new criteria, the Board finds that a 
higher evaluation is not warranted based on incapacitating 
episodes.  The examination reports do not reflect reports of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  While 
complaints of having missed two days of work due to back pain 
on VA spine examination in August 2009 were noted, the report 
specifically notes no incapacitating episodes.  The Board 
finds that the competent and probative evidence does not 
establish incapacitating episodes due to lumbar strain in 
order to warrant a higher rating.  As such, a disability 
rating in excess of 20 percent is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  Thus, a higher rating is not 
warranted under Diagnostic Code 5243.

The objective evidence establishes that the service-connected 
lumbar spine strain does not manifest in forward flexion of 
the thoracolumbar spine to 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine.  The April 2002 
VA examination report reflects flexion to 85 degrees and 
extension to 20 degrees.  Lateral bending was to 30 degrees, 
right and left, and rotation was 60 degrees on the right and 
40 degrees on the left.  On VA examination in August 2009, 
flexion was reported to be 0 to 100 degrees and extension was 
0 to 10 degrees.  Left lateral flexion was 0 to 20 degrees 
and right lateral flexion was 0 to 20 degrees.  Left lateral 
rotation was 0 to 15 degrees and right lateral rotation was 0 
to 15 degrees.  
The new regulations explicitly take pain on motion into 
account.  With consideration of Deluca, in regard to the new 
regulations, the Board has considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not 
disputed that the Veteran has pain on motion, but the Board 
finds that the currently assigned 20 percent rating assigned 
adequately compensates him for his pain and functional loss 
in the lumbar spine in this case.  As noted, the August 2009 
examination report, notes a normal gait, posture and head 
position.  In addition, while an onset of pain was noted with 
walking less than one mile, it was reported noted that the 
Veteran could walk up to three miles.  

Further, while decreased mobility problems with lifting and 
carrying was noted, as well as lack of stamina, weakness, 
fatigue and decreased strength, the effect on daily 
activities, such as chores, was noted to be mild to moderate.  
Regardless, and even in consideration of functional 
impairment, the competent evidence does not establish forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis.  Thus, a higher rating is not 
warranted under Diagnostic Code 5237.  

In regard to the Veteran's assertion in regard to the hips at 
the hearing, Transcript at 33 (2004), the April 2002 VA 
examination report notes no complaints in regard to the hips, 
the August 2009 VA Persian Gulf War examination report notes 
the only orthopedic complaint pertained to the spine, and the 
August 2009 VA spine examination report is absent complaints 
or findings in regard to the hips.  To the extent that there 
have been any complaints in regard to the sacroiliac joints, 
the Board notes that 38 C.F.R. § 4.66 directs that lumbar and 
sacroiliac joints be considered as one anatomical segment for 
rating purposes.  

The Board notes that complaints of right leg pain up to the 
lower back area in November 1995 were attributed to lumbar 
muscle spasm, and normal strength and tone were noted in 
October 2001 and January 2002.  The April 2002 VA examination 
notes straight leg raising was only very weakly positive and 
the examiner specifically reported no sciatic radiation.  On 
VA examination in November 2002, motor strength was 5/5 with 
good bulk and normal tone noted, reflexes were 3+ and 
symmetric, and no muscle wasting or atrophy was reported.  
The Board notes that while complaints of radiating pain like 
an 'electric shock' were noted on VA spine examination in 
August 2009, no objective abnormalities of the thoracic 
sacrospinalis were reported, and the August 2009 Persian Gulf 
War examination report notes that deep tendon reflexes were 
elicited.  In this case, the objective evidence does not 
establish neurologic impairment due to the lumbar strain, and 
thus, a separate evaluation in that regard in not warranted.

The preponderance of the evidence is against a rating in 
excess of 20 percent for lumbar strain.  Consequently, the 
benefits sought on appeal are denied.

Acid Peptic Disease with Reflux Symptoms

Under Diagnostic Code 7346, symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent evaluation.  A 
30 percent evaluation is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  

This matter stems from the appeal of the initial 0 percent 
evaluation assigned at the time service connection was 
granted for acid peptic disease with reflux symptoms in the 
June 2002 rating decision.  The Board concludes that the 
disability has not significantly changed and that a uniform 
rating is warranted.  See Fenderson v. Brown, 12 Vet. App. 
119 (1999); see also, Hart v. Mansfield, 25 Vet. App. 505 
(2007).

The Veteran's acid peptic disease with reflux symptoms has 
been assigned a 0 percent rating under Diagnostic Code 7346.  
He asserts that a higher rating is warranted.  Having 
reviewed the record, the Board finds that the evidence is in 
relative equipoise and thus, a finding in favor of a 10 
percent rating is supportable for the entire period.  

In that regard, a March 2000 private record notes stomach 
upset for two days and the April 2002 VA examination report 
notes that the Veteran's stomach problems seemed to be well-
defined as reflux symptoms, private records dated in 2001 
reflect relevant gastrointestinal complaints and, a January 
2002 record reflects assessments to include mild abdominal 
pain and irritable bowel syndrome.  In addition, the August 
2009 VA examination report reflects complaints of severe 
reflux, at times, and the assessment was GERD by history.  In 
this case, resolving reasonable doubt in favor of the 
Veteran, the Board finds that evidence tends to establish 
symptoms that meet the criteria for a 10 percent rating.  

A rating in excess of 10 percent is not warranted.  The 
competent evidence does not establish persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
that regard, the Board notes while complaints of right lower 
abdomen pain were noted in an August 2000 private record, a 
pulled muscle was suspected.  In addition, an April 2000 
private sonogram was normal, and a private report of magnetic 
resonance imaging (MRI), dated in January 2001, reflects an 
assessment of normal biliary system and a 3-mm focus of 
decreased signal adjacent to the gall bladder was noted to 
possibly be a part of the gallbladder or a liver cyst.  

The Board notes that while complaints of upper right quadrant 
pain have been noted and the April 2002 VA examination report 
states that the cause for his right upper quadrant pains had 
not been identified, on examination, the abdomen was soft and 
nontender, and no guarding was noted.  Further, private 
records, dated in December 2002 and May 2004, reflect 
shoulder pain radiating from the neck.  In addition, while 
complaints of severe reflux, at times, were noted, on 
examination on examination in August 2009, the examiner 
reported that there were normal bowel sounds, that the 
abdomen was nontender, and that there was no palpable liver 
or spleen, and the assessment was gastroesophagial reflux 
disease (GERD) by history.  

The competent evidence does not establish symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health, or persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
August 2009 VA Persian Gulf war examination report 
specifically notes no trend toward long-term weight loss.  
The Board notes that the 10 percent rating assigned herein 
contemplates flare ups to include loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2009).  

A determination as to the degree of impairment requires 
competent evidence.  The Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to the 
degree of impairment due to service-connected disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the medical findings in regard to the degree of impairment 
due to the service-connected acid peptic disease with reflux 
symptoms.  The findings and opinions are based on objective 
data and reliable principles.  

The evidence is in favor of a uniform 10 percent rating, but 
no higher, for acid peptic disease with reflux symptoms.  
Consequently, the benefits sought on appeal are granted, in 
part.  

Conclusion

In regard to extraschedular consideration for lumbar strain 
and acid peptic disease with reflux symptoms, the Board notes 
that an extraschedular rating is a component of a claim for 
an increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the AOJ or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds that the 
competent evidence does not establish, at any time, that the 
Veteran's service-connected lumbar strain or acid peptic 
disease with reflux symptoms produces such an unusual or 
exceptional disability picture rendering impractical the use 
of the regular schedular standards.  Rather, the August 2009 
VA Gulf War examination report reflects that the Veteran is 
employed and only two days missed from work due to back pain 
were noted.  In addition, the competent evidence does not 
establish that the Veteran has experienced incapacitation or 
periods of hospitalization that would suggest that the rating 
schedule is insufficient for determining the appropriate 
disability ratings in this case.  Accordingly, the Board 
determines that referral for an extraschedular rating is not 
warranted.

Finally, pertinent to both lumbar strain and acid peptic 
disease with reflux symptoms, the Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009), the Court held that 
when entitlement to a total rating based on individual 
unemployability (TDIU) is raised during the adjudicatory 
process of an underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  In this case, the August 2009 VA 
examination reflects that the Veteran is employed, noting 
only two days missed from work.  Thus, and to the extent it 
has been raised by the Veteran, entitlement to a TDIU is not 
warranted in this case.  





ORDER

Service connection for PTSD is granted.  

Service connection for sleep problems and fatigue, to include 
as due to undiagnosed illness, is denied.  

Service connection for muscle and joint aches, to include as 
due to undiagnosed illness, is denied.  

An initial rating in excess of 20 percent for lumbar strain 
is denied.  

An initial 10 percent rating for acid peptic ulcer disease 
with reflux symptoms is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  


REMAND

The Veteran asserts entitlement to service connection for 
sinusitis/rhinitis, to include as due to undiagnosed illness.  
The Board notes that August 2009 VA Persian Gulf War 
examination notes no undiagnosed illness, and chronic 
sinusitis and chronic rhinitis were assessed, both of which 
are diagnoses.  The Board notes that the special provisions 
pertaining to undiagnosed illnesses are not applicable to 
known clinical diagnoses.  See 38 C.F.R. § 3.317 (2009).  
Nevertheless, no opinion was provided as to whether the 
diagnosed chronic sinusitis or chronic rhinitis is/are 
otherwise related to the Veteran's active service.  The Court 
has held that once VA undertakes a duty to provide a medical 
examination, due process requires VA to notify the claimant 
prior to the adjudication of the claim of any inability to 
obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 
(2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 
(1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) 
(emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision").  As such, an opinion should be obtained in regard 
to whether the diagnosed chronic sinusitis and/or chronic 
rhinitis are etiologically related to in-service disease or 
injury.  

In addition, the Board notes that an ocular service treatment 
record, dated in September 1996, reflects complaints of 
headaches.  The Board notes that while the April 2002 VA 
examination report noted that the Veteran's headaches could 
not be well classified because of their odd pattern, and the 
August 2009 Gulf War examination report notes tension-type 
headaches, a June 2000 private record notes bimaxillary 
pain/headache attributable to symptoms related to 
sinusitis/rhinitis.  In light of the further development 
being undertaken in regard to the issue of 
sinusitis/rhinitis, the Board finds that the claim in regard 
to service connection for headaches is inextricably 
intertwined with the claim for entitlement to service 
connection for sinusitis/rhinitis, and thus, must also be 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two or more issues are inextricably intertwined if 
one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the 
August 2009 VA examination, if available; 
otherwise another VA examiner.  The 
examiner's attention should be directed to 
this remand.  The AOJ should request that 
the VA examiner provide an opinion, in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that chronic sinusitis and/or chronic 
rhinitis are attributable to service, and 
if so, whether, in the same terms, 
headaches are associated with 
sinusitis/rhinitis.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


